Citation Nr: 0711265	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel






INTRODUCTION

The veteran served on active duty from March 1990 to July 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which, among other things, denied service 
connection for post-traumatic stress disorder.  Service 
connection for depression, a schizoaffective disorder and 
bipolar disorder was also denied in a November 2001 rating 
decision.  The Board first considered this appeal in August 
2003 and remanded for additional development of the medical 
record and of the veteran's alleged in-service stressors.  
Although the veteran was not cooperative with the requested 
development, VA attempted to perform each item and the matter 
is now properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having a psychiatric 
disorder that began during service or as a consequence of 
service.

3.  The veteran is not diagnosed as having a psychosis that 
began within one year of discharge from service.


CONCLUSION OF LAW

A psychiatric disorder, including post-traumatic stress 
disorder, was not incurred in or aggravated by service nor is 
such a disability presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2001, March 2004 and September 2005, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.   Furthermore, by providing the veteran with a 
Supplemental Statement of the Case in December 2006, all 
notices are deemed to be pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
seeking stressor development from the Department of the Army, 
affording the veteran physical examinations, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
The Board acknowledges that the veteran's representative 
requested in its March 2007 Informal Hearing Presentation 
that the claim again be remanded to schedule a VA 
examination, arguing that the examination scheduled in March 
2004 was premature because stressor verification had not yet 
been obtained from the Department of the Army nor had answers 
on a questionnaire been obtained from the veteran.  This is a 
novel argument, but one without merit because the veteran has 
not responded to any request for information or otherwise 
contacted VA since 2003 notwithstanding the timing of VA's 
request for information and the scheduling of examinations.  
He has a history of not responding to requests for 
information and of not presenting for scheduled appointments.  
There is nothing in the record to suggest that the veteran 
would attend an examination if a final decision in this 
matter were delayed again.  Additionally, there is no 
evidence to suggest that the medical evidence of record is 
inadequate upon which to decide the appeal.  Consequently, 
the matter will not be remanded for VA to schedule another 
examination pursuant to 38 C.F.R. § 3.159(c)(4).

It is important to note at this juncture that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The evidence that would be useful in 
this matter can only be obtained from the veteran.  VA has 
made numerous efforts to have the veteran participate in the 
development of his claim to no avail.  As such, it appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file.  The veteran does not appear to 
contend that evidence is missing from the record.  He has not 
responded to a request for information over the entire course 
of this appeal, including specific questions regarding post-
traumatic stress disorder that were posed in correspondence 
dated in April 1999, December 2000, and again in September 
2004.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran requests service connection for a psychiatric 
disorder, including post-traumatic stress disorder.  Although 
he has not responded to requests for information regarding 
in-service stressors, his treatment records suggest that he 
believes he has current disability as a result of feeling 
anxious during his service in Kuwait during the Persian Gulf 
War.  The veteran has also requested service connection for 
depression, bipolar disorder and a schizoaffective disorder 
but made no specific assertions as to such disabilities 
beginning during service or as a consequence of service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

Psychoses are deemed to be chronic diseases under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
July 1993, the evidence must show that a psychosis manifest 
to a degree of ten percent by July 1994 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

The veteran's service personnel records show that he did not 
engage in combat during the Persian Gulf War, that he was not 
disciplined for behavior associated with a psychiatric 
problem, and that he was discharged honorably for failure to 
meet the Army's weight requirements.  His service medical 
records do not show complaints of or treatment for a 
psychiatric disability.  The veteran was discharged in July 
1993 without a diagnosis of a psychiatric disorder.

There is no evidence showing complaints of or treatment for a 
psychiatric disorder within one year of discharge from 
service.  The veteran first sought treatment for altering 
moods, including depression and thoughts of suicide, in 
February 1999.  He related a history of heavy alcohol 
consumption following service as well as service in the 
Persian Gulf War.  Initial treatment diagnoses were bipolar 
disorder, post-traumatic stress disorder and alcohol abuse in 
remission.

The veteran sought addiction counseling in July 1999 in an 
effort to have his truck-driving license reinstated following 
a charge of driving under the influence.  At that time, he 
was determined to have a major depressive disorder.

The veteran presented for psychiatric treatment in October 
2000 and related a history of emotional and physical abuse at 
the hands of his father when he was a child as well as a 
history of sexual abuse by a male babysitter many years 
before enlistment in the service at the age of nineteen.  The 
veteran did not relate a history of stressful events during 
his period of service.  He presented having difficulties with 
a new wife who had two children.  Axis I diagnoses of 
adjustment disorder and post-traumatic stress disorder of 
childhood origin were rendered.

In January 2001, the veteran underwent VA psychiatric 
examination and related that he began drinking heavily after 
service, that he stopped drinking in 1995 because he started 
having paranoia, and that he sought psychiatric treatment 
shortly thereafter.  He stated that he had a family history 
of bipolar disorder.  The examiner reviewed the veteran's 
service records and post-service treatment records in his 
evaluation of the veteran and determined that he had a 
schizoaffective disorder of the bipolar subtype.  The 
examiner opined that based on the veteran's statements and 
the lack of evidence of treatment for psychiatric problems 
during service, the veteran's mood symptoms began after 
service.  He noted that there was no indication that the 
veteran did not perform well during service.

Treatment records dated in 2002 show that the veteran 
presented as suicidal in February, having stopped taking his 
anti-psychotic medications again.  After approximately three 
weeks back on his medication, he was noted to be doing well 
with his psychosis and bipolar disorders being in remission 
and improvement in symptoms of post-traumatic stress 
disorder.  Unfortunately, the veteran presented again in 
October 2003 as suicidal and was referred to the emergency 
room where there is no record of follow-up.  In April 2005, 
VA sought updated treatment records and was advised by the 
medical center that the veteran had not had contact with it 
since 2003.

In February 2005, the United States Army and Joint Services 
Records Research Center (JSRRC) reported that there were no 
combat unit records for the 2nd Battalion, 319th Field 
Artillery Unit, to which the veteran belonged during his 
period of service.  Thus, there were no records of the 
veteran having engaged in combat with the enemy.

Given the evidence as outlined above, the Board finds that 
the veteran did not have a psychosis during service or within 
one year of discharge from service.  He appears to have a 
schizoaffective disorder that manifest a number of years 
after his discharge from service and possibly a post-
traumatic stress disorder resulting from childhood abuses.  
Because he did not complain of psychiatric problems during 
service or require treatment for psychiatric symptoms such as 
those experienced after service, the Board must find that a 
psychiatric disorder was not incurred in or aggravated by 
service.  

The medical opinions of record include a VA examiner finding 
that mood symptoms began after service and a treating 
psychiatrist finding that post-traumatic stress disorder was 
of childhood origin.  The Board is concerned for the 
veteran's health, particularly in light of his history of 
stopping medication and becoming suicidal, but it cannot find 
any medical evidence to support a finding of service 
connection for a psychiatric disorder on either a direct or 
on a presumptive basis.  As described above, VA made many 
efforts to assist this veteran without any response from him.  
Therefore, his claims must be determined on the current state 
of the evidence and service connection denied for a 
psychiatric disorder, including post-traumatic stress 
disorder.







ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


